Exhibit SEPARATION AND DISTRIBUTION AGREEMENT By and Between THE BRINK’S COMPANY and BRINK’S HOME SECURITY HOLDINGS, INC. Dated as ofOctober 31, 2008 TABLE OF CONTENTS Page ARTICLE I Definitions ARTICLE II The Separation SECTION 2.01. Transfer of Assets and Assumption of Liabilities 8 SECTION 2.02. Termination of Agreements 8 SECTION 2.03. Disclaimer of Representations and Warranties 9 SECTION 2.04. Release of Obligations Under Existing Credit Facility 9 SECTION 2.05. Replacement of Credit Support 10 SECTION 2.06. Replacement of Cash Concentration Account 10 ARTICLE III Actions Pending the Distribution SECTION 3.01. Actions Prior to the Distribution 10 SECTION 3.02. Conditions Precedent to Consummation of the Distribution 11 ARTICLE IV The Distribution SECTION 4.01. The Distribution 12 SECTION 4.02. Sole Discretion of Brink’s 13 ARTICLE V Mutual Releases; Indemnification SECTION 5.01. Release of Pre-Closing Claims 14 SECTION 5.02. Indemnification by BHS 16 SECTION 5.03. Indemnification by Brink’s 16 SECTION 5.04. Indemnification of Third Party Claims 17 SECTION 5.05. Indemnification Obligations Net of Insurance Proceeds and Other Amounts 17 SECTION 5.06. Procedures for Indemnification of Third Party Claims 17 SECTION 5.07. Additional Matters 19 SECTION 5.08. Remedies Cumulative 19 SECTION 5.09. Survival of Indemnities 19 SECTION 5.10. Limitation on Liability 20 i ARTICLE VI Insurance Matters SECTION 6.01. Insurance Matters 20 ARTICLE VII Exchange of Information; Confidentiality SECTION 7.01. Agreement for Exchange of Information; Archives 22 SECTION 7.02. Ownership of Information 23 SECTION 7.03. Compensation for Providing Information 23 SECTION 7.04. Limitations on Liability 23 SECTION 7.05. Other Agreements Providing for Exchange of Information 23 SECTION 7.06. Production of Witnesses; Records; Cooperation 23 SECTION 7.07. Confidentiality 24 SECTION 7.08. Protective Arrangements 25 ARTICLE VIII Dispute Resolution SECTION 8.01. Disputes 25 SECTION 8.02. Escalation; Mediation 25 SECTION 8.03. Court Actions 26 ARTICLE IX Further Assurances and Additional Covenants SECTION 9.01. Further Assurances 26 ARTICLE X Termination SECTION 10.01. Termination 27 SECTION 10.02. Effect of Termination 27 ARTICLE XI Miscellaneous SECTION 11.01. Counterparts; Entire Agreement; Corporate Power 28 SECTION 11.02. Governing Law 29 SECTION 11.03. Assignability 29 SECTION 11.04. Third Party Beneficiaries 29 SECTION 11.05. Notices 29 SECTION 11.06. Severability 30 SECTION 11.07. Force Majeure 30 ii SECTION 11.08. Publicity 30 SECTION 11.09. Expenses 30 SECTION 11.10. Headings 30 SECTION 11.11. Survival of Covenants 30 SECTION 11.12. Waivers of Default 31 SECTION 11.13. Specific Performance 31 SECTION 11.14. Amendments 31 SECTION 11.15. Interpretation 31 SECTION 11.16. Jurisdiction; Service of Process 32 SECTION 11.17. Currency 32 SECTION 11.18. Late Payments 32 Schedule I iii Table of Contents SEPARATION AND DISTRIBUTION AGREEMENT THIS SEPARATION AND DISTRIBUTION AGREEMENT dated as ofOctober 31, 2008, is by and between THE BRINK’S COMPANY, a Virginia corporation (“Brink’s”), and BRINK’S HOME SECURITY HOLDINGS, INC., a Virginia corporation (“BHS”).Capitalized terms used herein and not otherwise defined shall have the respective meanings assigned to them in ArticleI hereof. R E C I T A L S WHEREAS, the board of directors of Brink’s has determined that it is in the best interests of Brink’s and its shareholders to separate the existing businesses of Brink’s into two independent businesses; WHEREAS, in furtherance of the foregoing, it is appropriate and desirable to effect the Separation and the Distribution, each as more fully described in this Agreement and the Ancillary Agreements; WHEREAS, Brink’s and BHS have prepared, and BHS has filed with the Commission, the Form10, which includes the Information Statement and sets forth appropriate disclosure concerning BHS and the Distribution; WHEREAS, the Distribution is intended to qualify as a tax-free spin-off under Section355 of the Code; and WHEREAS, it is appropriate and desirable to set forth the principal corporate transactions required to effect the Separation, the Distribution and certain other agreements that will govern certain matters relating to the Separation, the Distribution and the relationship of Brink’s, BHS and their respective Subsidiaries following the Distribution. NOW, THEREFORE, in consideration of the mutual agreements, provisions and covenants contained in this Agreement, the Parties, intending to be legally bound, hereby agree as follows: ARTICLE I Definitions For the purpose of this Agreement, the following terms shall have the following meanings: “Action” means any demand, action, suit, countersuit, arbitration, inquiry, proceeding or investigation by or before any Governmental Authority or any federal, state, local, foreign or international arbitration or mediation tribunal. Table of Contents “Affiliate” of any Person means a Person that controls, is controlled by or is under common control with such Person.As used herein, “control” of any entity means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of such entity, whether through ownership of voting securities or other interests, by contract or otherwise. “Agent” means the distribution agent to be appointed by Brink’s to distribute to the shareholders of Brink’s, pursuant to the Distribution, the shares of BHS Common Stock held by Brink’s. “Agreement” means this Separation and Distribution Agreement, including the Schedule hereto. “Ancillary Agreements” means the Brand Licensing Agreement, the Employee Matters Agreement, the Non-Compete Agreement, the Transition Services Agreement, the Tax Matters Agreement and any instruments, assignments and other documents and agreements executed in connection with the implementation of the transactions contemplated by this Agreement, including ArticleII. “Assets” means assets, properties and rights (including goodwill), wherever located (including in the possession of vendors or other third parties or elsewhere), whether real, personal or mixed, tangible, intangible or contingent, in each case whether or not recorded or reflected or required to be recorded or reflected on the books and records or financial statements of any Person, including the following: (a) all accounting and other books, records and files, whether in paper, microfilm, microfiche, computer tape or disc, magnetic tape or any other form; (b) all apparatus, computers and other electronic data processing equipment, fixtures, machinery, furniture, office and other equipment, automobiles, trucks, aircraft, rolling stock, vessels, motor vehicles and other transportation equipment, special and general tools, test devices, prototypes and models and other tangible personal property; (c) all inventories of materials, parts, raw materials, supplies, work-in-process and finished goods and products; (d) all interests in real property of whatever nature, including easements, whether as owner, mortgagee or holder of a Security Interest in real property, lessor, sublessor, lessee, sublessee or otherwise; (e) all interests in any capital stock or other equity interests of any Subsidiary or any other Person; all bonds, notes, debentures or other securities issued by any Subsidiary or any other Person; all loans, advances or other extensions of credit or capital contributions to any Subsidiary or any other Person; and all other investments in securities of any Person; (f) all license agreements, leases of personal property, open purchase orders for raw materials, supplies, parts or services, unfilled orders for the manufacture and sale of products and other contracts, agreements or commitments and all rights arising thereunder; 2 Table of Contents (g) all letters of credit, performance bonds and other surety bonds; (h) all written technical information, data, specifications, research and development information, engineering drawings, operating and maintenance manuals and materials and analyses prepared by consultants and other third parties; (i) all domestic and foreign patents, copyrights, trade names, trademarks, service marks and registrations and applications for any of the foregoing, mask works, trade secrets, inventions, other proprietary information and licenses from third parties granting the right to use any of the foregoing; (j) all computer applications, programs and other software, including operating software, network software, firmware, middleware, design software, design tools, systems documentation and instructions; (k) all cost information, sales and pricing data, customer prospect lists, supplier records, customer and supplier lists, customer and vendor data, correspondence and lists, product literature, artwork, design, development and manufacturing files, vendor and customer drawings, formulations and specifications, quality records and reports and other books, records, studies, surveys, reports, plans and documents; (l) all prepaid expenses, trade accounts and other accounts and notes receivables; (m) all claims or rights against any Person arising from the ownership of any Asset, all rights in connection with any bids or offers and all claims, choses in action or similar rights, whether accrued or contingent; (n) all rights under insurance policies and all rights in the nature of insurance, indemnification or contribution; (o) all licenses (including radio and similar licenses), permits, approvals and authorizations that have been issued by any Governmental Authority; (p) cash or cash equivalents, bank accounts, lock boxes and other deposit arrangements; and (q) interest rate, currency, commodity or other swap, collar, cap or other hedging or similar agreements or arrangements. “BHS” has the meaning set forth in the preamble. “BHS Business” means the businesses and operations of BHS, BHS Inc. and BHS Canada. “BHS Canada” means Brink’s Home Security Canada, Limited, a corporation organized under the laws of British Columbia, Canada. 3 Table of Contents “BHS Common Stock” means the common stock, $0.00 par value per share, of BHS. “BHS Group” means BHS, BHS Inc., BHS Canada andany other Affiliate of BHS immediately after the Distribution. “BHS Inc.” means Brink’s Home Security, Inc., a Delaware corporation. “BHS Indemnitees” has the meaning set forth in Section5.03. “BHS Stock Purchase Amount” has the meaning set forth in Section3.02(g). “Brand Licensing Agreement” means the Brand Licensing Agreement dated as of the Distribution Date between Network and BHS. “Brink’s” has the meaning set forth in the preamble. “Brink’s Business” means (a)the business and operations of Brink’s and its Subsidiaries (including Guarding) and other Affiliates immediately after the Distribution and (b)except as otherwise expressly provided herein, any terminated, divested or discontinued businesses or operations of Brink’s and its Subsidiaries and other Affiliates. “Brink’s Cash Concentration Account” has the meaning set forth in Section2.06. “Brink’s Common Stock” means the common stock, $1.00 par value per share, of Brink’s. “Brink’s Group” means Brink’s and each of its Subsidiaries(including Guarding) and other Affiliates immediately after the Distribution. “Brink’s Indemnitees” has the meaning set forth in Section5.02. “Code” means the Internal Revenue Code of 1986, as amended. “Commission” means the Securities and Exchange Commission. “Consents” means any consents, waivers or approvals from, or notification requirements to, any Person other than a member of either Group. “Credit Support Instruments” has the meaning set forth in Section2.05(a). “Distribution” means the distribution, on a proratabasis, by Brink’s to the Record Holders of all the outstanding shares of BHS Common Stock owned by Brink’s on the Distribution Date. “Distribution Date” means the date determined in accordance with Section3.02 on which the Distribution occurs. “Escalation Notice” has the meaning set forth in Section8.02. 4 Table of Contents “Exchange Act” means the Securities Exchange Act of 1934, as amended, together with the rules and regulations promulgated thereunder. “Form 10” means the registration statement on Form 10 filed by BHS with the Commission to effect the registration of BHS Common Stock pursuant to the Exchange Act in connection with the Distribution, as such registration statement may be amended or supplemented from time to time. “Governmental Approvals” means any notices, reports or other filings to be given to or made with, or any consents, registrations, approvals, permits or authorizations to be obtained from, any Governmental Authority. “Governmental Authority” shall mean any federal, state, local, foreign or international court, government, department, commission, board, bureau, agency, official or other legislative, judicial, regulatory, administrative or governmental authority. “Group” means either the Brink’s Group or the BHS Group, as the context requires. “Guarding” means Brink’s Guarding Services, Inc., a Delaware corporation. “Indemnifying Party” has the meaning set forth in Section5.05(a). “Indemnitee” has the meaning set forth in Section5.05(a). “Indemnity Payment” has the meaning set forth in Section5.05(a). “Information” means information, whether or not patentable or copyrightable, in written, oral, electronic or other tangible or intangible forms, stored in any medium, including studies, reports, records, books, contracts, instruments, surveys, discoveries, ideas, concepts, know-how, techniques, designs, specifications, drawings, blueprints, diagrams, models, prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes, computer programs or other software, marketing plans, customer names, communications by or to attorneys (including attorney-client privileged communications), memos and other materials prepared by attorneys or under their direction (including attorney work product), and other technical, financial, employee or business information or data. “Information Statement” means the Information Statement to be sent to each holder of Brink’s Common Stock in connection with the Distribution. “Insurance Policies” means the insurance policies written by insurance carriers, including those (if any) affiliated with Brink’s, pursuant to which BHS or one or more of its Subsidiaries after the Distribution Date (or their respective officers or directors) will be insured or self-insured parties after the Distribution Date, including policies or certifications related to (a)the State of Ohio Bureau of Workers’ Compensation Fund, (b)the State of Washington Department of Labor and
